Exhibit 10.42

 

AMENDMENT NO. 1 TO 10% SECURED CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. I to the 10% Secured Convertible Promissory Note (this
“Amendment”), dated effective February 28, 2018, is by and between Desert Hawk
Gold Corp., a Nevada corporation (the “Borrower”), on the one hand, and West C
Street, LLC (the “Holder”), on the other hand. The Borrower and the Holder will
be referred to individually as a “Party” and collectively as the “Parties.” Any
capitalized terms not defined in this Amendment will have the meaning set forth
in the 10% Secured Convertible Promissory Note dated October 14, 2016 issued by
the Borrower to the Holder (the “Note”), attached hereto as Exhibit A.

 

RECITALS

 

WHEREAS, on October 14, 2016, the Borrower issued to the Holder the Note in the
principal amount of $125,000 (the “Principal Amount”);

 

WHEREAS, the Borrower has failed to make interest payments pursuant to the Note
and, as a consequence, is in default of the Note;

 

WHEREAS, the Borrower and Holder have entered into a Stock Purchase Agreement
dated effective February 28, 2018 (the “SPA”) pursuant to which the Borrower
purchased from the Holder certain consideration which, amongst other
consideration, included entering into the Amendment; and

 

WHEREAS, the Parties have agreed to enter into the Amendment pursuant to the
terms of the SPA.

 

THEREFORE, in consideration of the foregoing recitals, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as set forth
below.

 

AGREEMENT

 

1. Extension of Term of Note. Pursuant to Section 4.2 of the Note, Section 1.2
of the Note is amended so that, as amended, the Section 1.2 of the Note reads as
follows:

 

1.2 Maturity Date. The outstanding principal of this Note (the “Outstanding
Principal”) together with any accrued and unpaid interest thereon (the
“Outstanding Interest”), shall all be due and payable on May 31, 2019 (the
“Maturity Date”).

 

2. No Interest Payable Until Maturity Date. Pursuant to Section 4.2 of the Note,
Section 1.3 of the Note is hereby amended so that, as amended, Section 1.3 of
the Note reads as follows:

 

1.3 Interest Payment. All interest payments shall be deferred until the Maturity
Date, at which time, all Outstanding Principal and Outstanding Interest shall be
due and payable.

 

3. No Other Changes. Except as amended hereby, the Note will continue to be, and
will remain, in full force and effect. Except us provided herein, this Amendment
will not be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Note or (ii) to prejudice any
right or rights which the Parties may now have or may have in the future under
or in connection with the Note or any of the instruments or agreements referred
to therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 



 1 

 

 

4. Waiver of Past Due Interest Payments. The Holder expressly waives default
under the Note due to the failure to make past-due interest payments required by
the Note as of the date hereof; however, the Holder does not waive any future
defaults under the Note.

 

5. Authority; Binding on Successors. The Parties represent that they each have
the authority to enter into this Amendment. This Amendment will be binding on,
and will inure to the benefit of, the Parties to it and their respective heirs,
legal representatives, successors, and assigns.

 

6. Governing Law and Venue. This Amendment and the rights and duties of the
Parties hereto will be construed and determined in accordance with the terms of
the Note.

 

7. Incorporation by Reference. The terms of the Note, except as amended by this
Amendment, are incorporated herein by reference and will form a part of this
Amendment as if set forth herein in their entirety.

 

8. Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts and all such counterparts taken together will be deemed
to constitute one instrument. Delivery of an executed counterpart of this
Amendment by facsimile or email will be equally as effective as delivery of a
manually executed counterpart of this Amendment.

 

[Signature Page to Follow]

 

 2 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment the
respective day and year set forth below:

  

BORROWER:   Desert Hawk Gold Corp.        

Date: February 28, 2018



  By /s/ Richard Havenstrite       Richard Havenstrite, President        
HOLDER:   West C Street, LLC        

Date: February 28, 2018



  By /s/ Richard Meadows      

Richard Meadows, Manager

 



 3 

 

  

EXHIBIT A

 

10% Secured Convertible Promissory Note dated October 14, 2016

 

[See Attached]

 



 4 

